I am of the same opinion. I cannot discover anything in the language of the residuary clause in this will to raise a doubt that the interest of Charles B. Godfrey was vested and not contingent. On its face, the gift is absolute and unqualified, so far as regards the trustee, — the time of its taking effect, even, by possession in him, not being postponed. The clause, as to the time when the principal sum should be paid over to the cestui que trust, can be regarded in no other light than a direction to the trustee with reference to the execution of the trust, and most distinctly and unequivocally relates to the time of payment, and not to the substance of the gift.
I see nothing in the situation of the property or the relations of the testatrix, as shown or offered to be shown at the trial, inconsistent with her intention thus clearly expressed in the will, — certainly, nothing which can be allowed the effect to control the unambiguous language there found.
I have looked into a large number of the numerous cases bearing more or less directly upon the question here, including those to which our attention has been called by counsel, and have been unable to find anything which would warrant us in holding that this legacy lapsed upon the death of Charles B. Godfrey before arriving at the age of twenty-five.
It has been urged that the latter part of the clause under consideration shows an intention that the legacy should not vest until Charles *Page 19 
B. Godfrey arrived at the age of twenty-five. The language is, — "At which time I order and direct the said Winthrop N. Dow to pay over and deliver to the said Charles Brown Godfrey all and singular the estate so by him held in trust as aforesaid, from and after that time to belong to the said Charles Brown Godfrey, his heirs and assigns, forever." This is to be considered in connection with what precedes it, namely, an absolute and unqualified gift to Dow in trust for Charles B. Godfrey. And, looking at the whole together, if we give the language its strict legal effect, it is entirely consistent with an intention that the legacy should vest immediately, according to the terms of the will. It amounts to no more than a provision that the legal title and possession should at that time vest in Charles B. Godfrey, together with the equitable title which had been in him all the time after the testator's death.
Brown v. Brown, 44 N.H. 281, seems quite in point, and the authorities there referred to furnish ample illustration of the rule to be applied.
The parol evidence offered, as to the actual intention of the testatrix that the property should not go to the Browns in case Charles B. Godfrey died before coming to the age of twenty-five, was clearly inadmissible.
The plaintiff is entitled to recover the sum of $1,251.25 and interest, less the defendant's proper charges for the custody and care thereof.